                 Case 1:21-cv-02691 Document 1 Filed 03/29/21 Page 1 of 27




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
THE WAVE STUDIO, LLC,                                    No. 21-cv-2691

                         Plaintiff,                      COMPLAINT

                  v.                                     JURY TRIAL DEMANDED

BOOKING HOLDINGS INC.; AGODA
COMPANY PTE. LTD.; AGIP LLC;
BOOKING.COM B.V.; BOOKING.COM
(USA) INC., ROCKET TRAVEL, INC., and
MOMONDO A/S,

                         Defendants.



            Plaintiff The Wave Studio, LLC (“Plaintiff”), by its attorneys, Browne George Ross

O’Brien Annaguey & Ellis LLP, for its complaint against Defendants Booking Holdings Inc.,

Agoda Company Pte. Ltd., AGIP LLC, Booking.com B.V., Booking.com (USA) Inc., Rocket

Travel, Inc., and Momondo A/S (collectively, “Defendants”), alleges as follows:

                                      NATURE OF THIS ACTION

            1.    This is an action for copyright infringement arising out of Defendants’ unauthorized

reproduction, display, distribution, publication, and utilization of several of Plaintiff’s photographs

in connection with Defendants’ highly profitable promotion and sale of hotel and travel bookings

on websites accessed across the United States.

            2.    Plaintiff is the copyright owner of photographic works created by its sole owner,

member, and manager, Lee Kar Yin (a/k/a Junior Lee) (“Ms. Lee”) and/or employees of one of the

corporate entities controlled by Ms. Lee. Ms. Lee is a Malaysian creative director, artist, and

entrepreneur who, through her controlled entities, uses the photographs to create distinctive

marketing and promotional materials for prominent hotels and renowned travel organizations

worldwide.        Ms. Lee, or the relevant entity controlled by Ms. Lee, contracts with hotel



1778547.1
                 Case 1:21-cv-02691 Document 1 Filed 03/29/21 Page 2 of 27




management companies and promotional agencies or directly with the hotel and travel locations

to create marketing and promotional materials, including artistically designed and produced

photographs of these elite hotel properties and travel destinations. However, under the express

terms of many of the contracts with such agencies and hotels, Ms. Lee, or the relevant entity

controlled by Ms. Lee, retains sole and exclusive ownership of all right, title, and interest in and

to the underlying photographs, as well as the sole and exclusive right to license, distribute, and use

the photographs for any and all other purposes.

            3.    Defendants are a group of affiliated and/or related entities that provide travel

services, such as airline, accommodation, and rental car reservations, on their on-line platforms.

As set forth in more detail below, Defendants have committed blatant acts of copyright

infringement, or conspired to do so, including by improperly using Plaintiff’s photographs without

authorization for their own financial gain by displaying Plaintiff’s photographs on their websites

and thereby generating traffic to and revenue for Defendants and their businesses. By virtue of

this action, Plaintiff seeks injunctive relief and monetary damages to remedy and redress

Defendants’ rampant, willful, and continued misuse of Plaintiff’s copyrighted photographs.

                                  JURISDICTION AND VENUE

            4.    This Complaint alleges causes of action under the Copyright Laws of the United

States, Title 17 of the United States Code.

            5.    This Court has subject matter jurisdiction over this Complaint pursuant to

28 U.S.C. §§ 1331, 1338 and 2201 as Plaintiff’s claims against Defendants arise under Title 17 of

the United States Code.

            6.    This Court has personal jurisdiction over Defendants pursuant to substantial and

continuous contacts with the state of New York that all relate to and/or form the basis of this action

and/or that they have done and continue to do business in this District, including but not limited to



1778547.1                                         2
                  Case 1:21-cv-02691 Document 1 Filed 03/29/21 Page 3 of 27




entering into contracts with entities in this District and offering their services throughout this

District through, inter alia, the websites Booking.com, bstatic.com, pclnc.com, agoda.com,

agoda.net, priceline.com, KAYAK.com, Rentalcars.com, OpenTable.com, rocketmiles.com, and

momondo.com.

            7.     In addition, this Court has personal jurisdiction over Defendant Booking.com

(USA) Inc. because, upon information and belief, its principal place of business is located within

this District, and has personal jurisdiction over Rocket Travel, Inc. because, on information and

belief, Rocket Travel, Inc. has a place of business located within this District.

            8.     Pursuant to 28 U.S.C. §§ 1391 and 1400(a), venue properly lies in this District

because a substantial part of the events giving rise to the claims alleged in this Complaint occurred

in this judicial District and because Defendants reside or are found within this District within the

meaning of 28 U.S.C. § 1400(a).

                                           THE PARTIES

            9.     Plaintiff The Wave Studio, LLC is a limited liability company organized under the

laws of the State of New York, with its principal place of business at 5 Penn Plaza, 24th Floor,

New York, New York 10001. Plaintiff is a business entity operated by creative director Junior

Lee, a Malaysian citizen currently domiciled in Singapore. Plaintiff was formed to hold, manage,

and control the United States intellectual property rights to certain works, including, but not limited

to United States copyright registrations created by Ms. Lee and/or employees of corporate entities

controlled by Ms. Lee.

            10.    Upon information and belief, Defendant Booking Holdings Inc. (“Booking

Holdings”) is a Delaware corporation with its principal place of business at 800 Connecticut

Avenue, Norwalk, Connecticut 06854, and, during all relevant time periods herein, was authorized

to do business in the state of New York. Upon information and belief, Booking Holdings acts



1778547.1                                          3
                  Case 1:21-cv-02691 Document 1 Filed 03/29/21 Page 4 of 27




through and controls related and affiliated entities, including, but not limited to, AGIP LLC, Agoda

Company Pte. Ltd., Booking.com B.V., Booking.com (USA) Inc., Priceline.com LLC, Kayak

Software Corporation d/b/a KAYAK.com, Rocket Travel, Inc., and Momondo A/S (collectively

with Booking Holdings, the “Booking Group”). Upon information and belief, Booking Holdings,

itself or through affiliated entities, owns, uses, and/or provides content for, and/or has owned, used,

and/or provided content for at least the domain names booking.com, bstatic.com, priceline.com,

pclnc.com, kayak.com, agoda.com, agoda.net, rocketmiles.com, and momondo.com.                     Upon

information and belief, Booking Holdings and/or its related or affiliated companies regularly

transact or solicit business in this District through, inter alia, websites resolving to booking.com,

bstatic.com, priceline.com, pclnc.com, kayak.com, agoda.com, agoda.net, rocketmiles.com, and

momondo.com.

            11.    Upon information and belief, Defendant Agoda Company Pte. Ltd. (“Agoda

Company”) is a 100%-owned subsidiary of Booking Holdings and is incorporated in Singapore,

with its registered address at 30 Cecil Street, #19-08 Prudential Tower, Singapore 049712, and its

largest corporate office in Bangkok, Thailand. Upon information and belief, Agoda Company,

itself or through affiliated entities, owns, operates, uses, and/or provides content for, and/or has

owned, used, and/or provided content for at least the domain names agoda.com and agoda.net.

Upon information and belief, during all relevant time periods, Agoda Company and/or its related

or affiliated companies regularly transacted or solicited business in this District through, inter alia,

websites resolving to agoda.com and agoda.net. Upon information and belief, Agoda Company

operates related and affiliated companies world-wide, including Defendant AGIP LLC and non-

party Agoda International USA LLC (“Agoda USA”), which runs its American customer service

operations and functions to offer customer service to Agoda Company’s American customers.




1778547.1                                          4
                  Case 1:21-cv-02691 Document 1 Filed 03/29/21 Page 5 of 27




Upon information and belief, Agoda USA is a Delaware limited liability company, with its

principal place of business at 350 5th Ave., Ste. 4700, New York, New York, 10118-4700. Upon

information and belief, Agoda USA works with Agoda Company to facilitate or provide Agoda

Company’s offering of accommodation services, including by publishing the infringing images.

            12.    Upon information and belief, Defendant AGIP LLC (“AGIP”) is a Delaware

limited liability company, with its principal place of business at 800 Connecticut Avenue,

Norwalk, Connecticut 06854, and has registered and/or owns the websites agoda.com and

agoda.net. Upon information and belief, AGIP is an affiliated company to Agoda Company, and

both were purchased by Booking Holdings in or around November 6, 2007. Upon information

and belief, AGIP, itself or through affiliated entities, owns, uses, and/or provides content for,

and/or has owned, used, and/or provided content for at least the domain names agoda.com and

agoda.net. Upon information and belief, during all relevant time periods, AGIP and/or its related

or affiliated companies regularly transacted or solicited business in this District through, inter alia,

websites resolving to agoda.com and agoda.net.

            13.    Upon information and belief, Defendant Booking.com B.V. (“Booking BV”) is a

100%-owned subsidiary of Booking Holdings and is incorporated in the Netherlands, with its

principal place of business at Herengracht 597, 1017 CE Amsterdam, Netherlands.                   Upon

information and belief, Booking BV, itself or through affiliated entities, owns, uses, and/or

provides content for, and/or has owned, operated, used, and/or provided content for at least the

domain names booking.com and bstatic.com. Upon information and belief, during all relevant

time periods, Booking BV and/or its related or affiliated companies regularly transacted or

solicited business in this District through, inter alia, websites resolving to booking.com and

bstatic.com. In addition, upon information and belief, Booking BV operates related and affiliated




1778547.1                                          5
                  Case 1:21-cv-02691 Document 1 Filed 03/29/21 Page 6 of 27




companies worldwide, including Defendant Booking.com (USA) Inc. and non-party Booking.com

Customer Service Center (USA) Inc., both of which are Delaware corporations with their principal

places of business at 28 Liberty St., Floor 29, New York, New York 10005, and whose businesses

provides services to Booking.com.

            14.    Upon information and belief, Defendant Booking.com (USA) Inc. (“Booking

USA”) is a Delaware corporation with its principal place of business at 28 Liberty St., Floor 29,

New York, New York 10005, and its business provides services to Booking BV. Upon information

and belief, Booking USA, itself or through affiliated entities, owns, uses, and/or provides content

for, and/or has owned, operated, used, and/or provided content for at least the domain names

booking.com and bstatic.com.         Upon information and belief, Booking USA works with

Booking BV to facilitate or provide Booking BV’s offering of accommodation services, including

by publishing the infringing images. Upon information and belief, during all relevant time periods,

Booking USA and/or its related or affiliated companies regularly transacted or solicited business

in this District through, inter alia, websites resolving to booking.com and bstatic.com.

            15.    Upon information and belief, Defendant Rocket Travel, Inc. (“Rocket”), is a

Delaware corporation with its principal place of business at 641 West Lake St., Ste. 102, Chicago,

Illinois 60661 and an office in this District located at 350 Fifth Avenue, New York, New York

10001. Upon information and belief, Rocket is a Booking Holdings-affiliated company, acquired

by Booking Holdings in or around 2015. Upon information and belief, Rocket, itself or through

affiliated entities, owns, uses, and/or provides content for, and/or has owned, operated, used,

and/or provided content for at least the domain name rocketmiles.com. Upon information and

belief, during all relevant time periods, Rocket and/or its related or affiliated companies regularly




1778547.1                                        6
                  Case 1:21-cv-02691 Document 1 Filed 03/29/21 Page 7 of 27




transacted or solicited business in this District through, inter alia, websites resolving to

rocketmiles.com.

            16.    Upon information and belief, Defendant Momondo A/S (“Momondo”), is a Danish

corporation with its principal place of business at Løvstræde 1, DK-1152, Copenhagen K,

Denmark. Upon information and belief, Momondo is a Booking Holdings-affiliated company,

acquired by Booking Holdings on or around July 24, 2017. Upon information and belief,

Momondo, itself or through affiliated entities, owns, uses, and/or provides content for, and/or has

owned, operated, used, and/or provided content for at least the domain name momondo.com. Upon

information and belief, during all relevant time periods, Momondo and/or its related or affiliated

companies regularly transacted or solicited business in this District through, inter alia, websites

resolving to momondo.com.

            17.    Upon information and belief, Plaintiff alleges that each of the Defendants is and at

all relevant times was an agent, employee, joint-venture, director, officer, co-conspirator, and/or

partner of Defendants and, as to the conduct described herein, was acting within the scope of its

authority as such. In addition and/or in the alternative, AGIP, Agoda Company, Booking BV, and

Booking USA, as well as the other companies within the Booking Group, are mere alter egos or

instrumentalities of Booking Holdings, and the Booking Group operates as a single economic

entity, with Booking Holdings exercising control over the other Booking Group entities.

                                     FACTUAL BACKGROUND

            A.     Creation of the Works At Issue

            18.    Ms. Lee is a professional photographer, artist, designer, creative director, and

entrepreneur. Over more than 20 years, and through a series of entities that she established that

are in the business of advertising, art, graphic design, and photography, Ms. Lee has established

successful career in travel and hotel promotional material worldwide.



1778547.1                                           7
                  Case 1:21-cv-02691 Document 1 Filed 03/29/21 Page 8 of 27




            19.    These entities include, but are not limited to, the following:

                   a.      Wave-S, registered as a sole proprietorship in Singapore on February 21,

            1994, which had as its principal activities art and graphic design services, and ceased doing

            business on February 21, 2007. Ms. Lee was the sole owner of Wave-S.

                   b.      The Wave Pte. Ltd., incorporated in Singapore on February 8, 2002, which

            had as its principal activities advertising and art and graphic design services. Ms. Lee was

            a 50% shareholder of this entity. On August 1, 2008, its Board of Directors passed a

            resolution to assign all of its assets, which included among other things its intellectual

            property, to Ms. Lee and dissolved The Wave Pte. Ltd.

                   c.      The Wave Design Pte. Ltd., incorporated in Singapore on July 1, 2005,

            which had as its principal business activities advertising, art and graphic design and

            photography. On July 27, 2007, The Wave Design Pte. Ltd. changed its name to its current

            name, The Wave Studio Pte. Ltd.         Ms. Lee was, and remains, the sole owner and

            shareholder of this entity.

(These entities are referred to collectively as the “Wave Entities,” and each individually the “Wave

Entity.”)

            20.    The business of the Wave Entities is promotional in nature, involving the

conception and development of branding campaigns and the design, creation, and execution of

design work (including photography, copywriting, composing the artwork, choosing appropriate

color separation, and supervising the printing and/or production process) required to produce

associated marketing collaterals such as flyers, brochures, press kits and calendars. Generally,

Ms. Lee, or the relevant corporate entity controlled by Ms. Lee, was contacted to conceptualize a

branding campaign, one element of which required Ms. Lee, or the relevant Wave Entity, to survey




1778547.1                                            8
                  Case 1:21-cv-02691 Document 1 Filed 03/29/21 Page 9 of 27




the intended site, set up artistic elements and accents that will convey a desired impression of the

site, design photograph’s composition (including subject, angle, framing, lighting, and other

technical as well as mechanical considerations), photograph certain items, personnel, sites, or

facilities, conduct significant post-production work on the images with post-production image

adjustments as necessary, and deliver the final product for the client’s approval. Ms. Lee and/or

the Wave Entities are usually compensated via the client’s purchase of a comprehensive set of

marketing materials that reflect the brand concept designed by Ms. Lee, or the relevant corporate

entity, which in many instances incorporate the photographs. In other words, the client purchases

the marketing materials designed and manufactured by Ms. Lee and/or the Wave Entities, inclusive

of a limited license to distribute the marketing materials. The client does not purchase the

underlying photographs or any right to use and/or reproduce them.

            21.    Ms. Lee and/or the Wave Entities issue production estimates and invoices to the

clients. In most of these, they specifically reserve all rights to the works that are not expressly

purchased by the clients. One of the rights reserved is the ownership of the photographs, including

the copyright in and to the photographs.

            22.    The photographs that Ms. Lee and/or the Wave Entities create (collectively and

individually, the “Copyrighted Works”) are highly sought after works of art that businesses

worldwide routinely display in the course of promoting their facilities, custom, and trade.

            23.    Ms. Lee and/or the Wave Entities have created photographs of numerous luxury

hotels, including The Setai Miami (USA), The Heritage House Mendocino (USA), The Chedi

Milan (Italy), The Leela Goa (India), The Chedi Muscat (Oman), The Nam Hai Hoi An (Vietnam),

The Chedi Chiang Mai (Thailand), The Chedi Phuket (Thailand), The Datai Langkawi (Malaysia),

The Andaman Langkawi (Malaysia), The Saujana Kuala Lumpur (Malaysia), The Club at The




1778547.1                                         9
                  Case 1:21-cv-02691 Document 1 Filed 03/29/21 Page 10 of 27




Saujana Kuala Lumpur (Malaysia), Carcosa Seri Negara Kuala Lumpur (Malaysia), The Legian

Seminyak (Bali), The Club at The Legian Seminyak (Bali), The Chedi Club Ubud (Bali), The Serai

Club Jimbaran (Bali), The Lalu Sun Moon Lake (Taiwan), Langsuan Apartment Bangkok

(Thailand), Seah St. Apartment (Singapore), and GHM Boutique Products (Singapore).

            24.     At the very least, photographs of The Setai Miami, The Heritage House Mendocino,

The Lalu Sun Moon Lake, Carcosa Seri Negara Kuala Lumpur, The Andaman Langkawi, The

Chedi Muscat, and The Leela Goa are at issue in this matter.

            B.      Plaintiff Registered Copyrights in the Photographs at Issue

            25.     The Wave Entities obtained copyright registrations from the United States

Copyright Office for the Copyrighted Works.             True and correct copies of the registration

certificates for the Copyrighted Works are annexed hereto as Exhibit 1.            These copyright

registrations are as follows:

             Registration Number         Title of Work

             VA 1-432-324                Wave-s Photographs 2001

             VA 1-432-325                Wave-s Photographs 2002

             VA 1-432-326                The Wave Design Pte. Ltd. Photographs 2007 (A)

             VA 1-432-327                The Wave Design Pte. Ltd. Photographs 2007 (B)

             VA 1-432-328                Wave-s Photographs 2003

             VA 1-432-329                Wave-s Photographs 2004

             VA 1-432-330                The Wave Design Pte. Ltd. Photographs 2006

             VA 1-432-331                The Wave Pte. Ltd. Photographs 2005 (A)

             VA 1-432-332                The Wave Design Pte. Ltd. Photographs 2005

             VA 1-432-336                Wave-s Photographs 2002 (B)




1778547.1                                          10
              Case 1:21-cv-02691 Document 1 Filed 03/29/21 Page 11 of 27




            Registration Number    Title of Work

            VA 1-432-637           The Wave Design Re. Ltd. Photographs 2005 (B);
                                   Group Registration, Published Photos – 394
                                   photographs / by The Wave Design Pte. Ltd.

            VA 1-433-816           Wave-s Photographs 2002 (C)

            VA 1-437-151           The Wave Design Pte. Ltd. – datai105

            VA 1-758-524           Wave-s Photographs 2004 (B)

            VA 1-765-854           The Wave Design Pte. Ltd. published legian 121

            VA 1-824-376           The Wave Design Pte. Ltd.- datai105

            VA 1-825-249           The Wave Design Pte. Ltd.- detai104

            VA 1-825-264           The Wave Design Pte Ltd.- andaman067

            VA 1-825-429           Wave-s Photographs 2004 (D) - chediclub141

            VA 1-825-431           Wave-s Photographs 2004 (C) - legian122

            VA 1-829-021           The Wave Design Pte. Ltd. - andaman068

            VA 1-842-228           The Wave Design Pte. Ltd. - bkk018 - bkk025

            VA 1-842-230           Wave-s Photographs 2004 - chiangmai239

            VA 1-857-706           Wave-S Photographs 2002 - lalu159

            VA-1-942-993           The Wave Design Pte. Ltd. - setai1182

            VAu 1-055-458          The Wave Design Pte. Ltd.1 Unpublished photographs
                                   2005 (C) setai429 – setai803

            VAu 1-055-459          The Wave Design Pte. Ltd. Unpublished photographs
                                   2005 (D) setai960 – setai1179

            VAu 1-057-927          The Wave Pte. Ltd. unpublished setai 182

            VAu 1-060-180          The Wave Design Pte. Ltd. unpublished setai0183;
                                   0184

1
        The Wave Design Pte. Ltd., as discussed previously, changed its name to The Wave Studio
Pte. Ltd. as of July 27, 2007.




1778547.1                                     11
                  Case 1:21-cv-02691 Document 1 Filed 03/29/21 Page 12 of 27




             Registration Number         Title of Work

             VAu 1-060-182               Wave-S unpublished setai959

             VAu 1-110-867               The Wave Design Pte. Ltd. - Unpublished Photograph
                                         setai1180

             VAu 1-144-751               The Wave Design Pte. Ltd. - Unpublished setai1181

             VAu 758-175                 The Wave Design Pte. Ltd. Unpublished photographs
                                         2005 (C) setai429 - setai803

            26.     Wave-S dissolved on February 21, 2007, and all assets of Wave-S, under Singapore

law, reverted to Ms. Lee, including its copyrighted works.

            27.     The Wave Pte. Ltd. dissolved on August 1, 2008. On that same date, its Board of

Directors passed a resolution that assigned all assets to Ms. Lee, including its copyrighted works.

            28.     On July 27, 2007, The Wave Design Pte. Ltd. changed its name to The Wave Studio

Pte. Ltd. and continued to own all the assets of The Wave Design Pte. Ltd., including its

copyrighted works.

            29.     On September 1, 2011, Ms. Lee formed Plaintiff for the purposes of holding,

administering, and enforcing the copyrights to the Copyrighted Works. Ms. Lee and the Wave

Entities entered into a series of assignments to assign the copyright registrations to Plaintiff. These

assignments were recorded with the United States Copyright Office.

            30.     Thereafter, in order to clarify and confirm certain assignments and resolve any

doubt about the ownership of the copyrights to the Copyrighted Works, Ms. Lee, on behalf of

Plaintiff and the Wave Entities, executed, on January 7, 2013, a Declaration and Nunc Pro Tunc

Assignment of Copyright to Plaintiff, which was recorded at the United States Copyright Office

on or about April 22, 2013. Since this document omitted the effective dates (November 11, 2011)

of the assignments of copyrights owned by Ms. Lee upon the dissolution of Wave-S and The Wave




1778547.1                                          12
                  Case 1:21-cv-02691 Document 1 Filed 03/29/21 Page 13 of 27




Pte. Ltd. and by The Wave Studio Pte. Ltd. (f/k/a The Wave Design Pte. Ltd.), a Declaration and

Nunc Pro Tunc Copyright Assignment was filed clarifying and confirming the chain of title to

Plaintiff on or about September 4, 2015. True and correct copies of Ms. Lee’s Declaration and the

Nunc Pro Tunc Copyright Assignment are annexed hereto as Exhibit 2.

            C.      Defendants Infringe Plaintiff’s Copyrights

            31.     Booking Holdings touts itself as “the world leader in online travel and related

services.”2 Booking Holdings connects consumers who wish to make travel reservations –

including accommodation, dining, car rentals – with providers of travel services around the world

through its various brands’ online platforms. Booking Holdings’ services also permit consumers

to compare travel reservation information from hundreds of online travel platforms at once through

its meta-search services, which include KAYAK. Its six primary brands are booking.com,

KAYAK (KAYAK.com), Priceline (priceline.com), Agoda (agoda.com and agoda.net),

Rentalcars.com, and OpenTable (OpenTable.com).                   Booking Holdings wholly owns

14 subsidiaries. In 2019, 844 million room nights were booked across Booking Holdings’ different

platforms.

            32.     Agoda Company, a Booking Holding subsidiary, offers a global network for

booking hotel and rental rooms across 2.5 million accommodation properties in more than 200

countries and territories worldwide. Headquartered in Singapore, Agoda Company employs more

than 4,000 staff in 30 countries,3 including in the United States. Although Agoda Company

originally concentrated on the Asia Pacific market, it has expanded globally. The co-founder of




2
            https://www.bookingholdings.com/about/factsheet/
3
            https://www.bookingholdings.com/brands/agoda/




1778547.1                                          13
                  Case 1:21-cv-02691 Document 1 Filed 03/29/21 Page 14 of 27




Agoda, former CEO, and current chairman of Agoda Company and strategic advisor to Booking

Holdings CEO Glenn Fogel (“Fogel”), Rob Rosenstein,4 stated, in a May 9, 2018, article, that:

                    [E]ven in the early days, Agoda sold rooms in Asia to Europeans,
                    Middle Easterners, and Americans. As the business has scaled, it
                    should come as no surprise that these have developed into more
                    substantial markets and there’s a network effect. So as you start to
                    sell New York to Koreans, and Seoul to New Yorkers, you start to
                    be able to do a decent job of selling that same New Yorker a room
                    in New York . . . .5

The article states that Agoda Company has opened an office in New York (which presumably is

Agoda USA) and now has four U.S. offices.6

            33.     Agoda’s Online Affiliate Agreement provides that its “brands” are considered to be

across the Booking Group:

                    “Agoda Brands” means any term or keyword which is the same as
                    or confusingly similar to (including any variations, translations,
                    misspellings and singular/plural forms of) any of following term(s):
                    Agoda, Booking, Bookings, Active Hotels, or Priceline, Rentalcars,
                    KAYAK, Opentable, Buteeq, or Traveljigsaw (with or without any
                    associated Internet domain names (with whatever (country code)
                    top-level domain) (e.g. Agoda.com, Agoda.co.th, Booking.com,
                    Booking.fr,      www.       rentalcars.com,      ActiveHotels.com,
                    priceline.co.uk,         priceline.com,            www.kayak.com,
                    www.opentable.com,                          www.traveljigsaw.com,
                    www.carhire3000.com, etc.).7

            34.     Upon information and belief, agoda.net, which is a website owned, maintained, and

operated by AGIP and Agoda Company, acts as a photo library that distributes photos – including

the Copyrighted Works – across, the Booking Group’s platforms. In addition, some reward




4
            https://www.agoda.com/press/leadership/robert-rosenstein?cid=1844104
5
            https://skift.com/2018/05/09/agoda-names-new-ceo-as-it-aims-to-go-global/
6
            Id.
7
            https://partners.agoda.com/Content/pdf/Agoda_OnlineAffiliateAgreement.pdf




1778547.1                                           14
                  Case 1:21-cv-02691 Document 1 Filed 03/29/21 Page 15 of 27




programs’ websites, such as HSBC’s, permit participants to book hotel stays pursuant to searches

that are stated to be through agoda.com.

            35.     Booking BV, another Booking Holdings subsidiary, claims it is “one of the world’s

largest travel marketplaces for both established brands and entrepreneurs of all sizes” and that it

“enables properties all over the world to reach a global audience and grow their businesses.”8

Upon information and belief, bstatic.com, which is a website owned, maintained, and operated by

Booking BV, acts as a photo library that distributes photos – including the Copyrighted Works –

across, the Booking Group’s platforms.              Other non-Booking Group entities, such as

hotel.viajes.com, southwesthotels.com, and alaskaair.com, also pull from the bstatic.com website.

In addition, some reward programs’ websites, such as American Airlines’, permit participants to

book hotel stays pursuant to searches that are stated to be “Powered by Booking.com.”

            36.     Upon information and belief, Booking USA is a company affiliated with Booking

BV and created to provide services to Booking BV in the United States, including marketing and

optimizing Booking BV’s products in the United States. Upon information and belief, Booking

USA works with the other Booking Group companies, including priceline.com, KAYAK.com, and

Agoda Company, to grow the Booking Group’s United States business and to facilitate or provide

the other Booking Group’s offerings of accommodation services, including by publishing the

infringing images.9

            37.     Rocket is affiliated with Booking Holdings, and offers hotel stays that consumers

book through their airline, and other, rewards programs, thereby permitting them to earn rewards

or use rewards from those programs. For example, when using the Rocket website, consumers use



8
            https://www.bookingholdings.com/brands/booking/
9
            Id.




1778547.1                                          15
                  Case 1:21-cv-02691 Document 1 Filed 03/29/21 Page 16 of 27




a menu to search for a specific travel location and travel dates, and chooses from a pull-down menu

the specific reward program they want to use. The search result show options for booking hotels

pursuant to the chosen reward program. In addition, some reward programs’ websites, such as

Alaska Airlines, permit participants to book hotel stays pursuant to searches that are stated to be

“Powered by Rocketmiles.” Rocket also has partnered with booking.com to permit booking.com

reservations to made through the Rocket site to earn reward points.10

            38.     Momondo, yet another Booking Holdings affiliated company, is managed by

KAYAK.com and is part of the KAYAK portfolio of metasearch brands. Momondo is a global

travel search site comparing flights, hotels and car rental deals and does not sell tickets, rooms, or

car rentals. For example, when consumers search on momondo.com for available hotel rooms, the

search results show an overview of available travel options, the latest available prices that are

available on other websites, including other Booking Holdings affiliated websites, such as

priceline.com, and let the consumers choose the offer they prefer. Once consumers click on a

displayed offer, they are taken to that website to purchase that offer. On information and belief,

Momondo works with other Booking Group companies, including Priceline and KAYAK.com to

grow the Booking Group United States business and to facilitate or provide the other Booking

Group’s offering of accommodation services, including by publishing the infringing images.

            39.     Defendants Agoda Company, AGIP, Booking BV, Booking USA, Rocket, and

Momondo, in addition to other entities that are not a party to this action, such as Agoda USA,

priceline.com, and KAYAK.com, are a group of affiliated and/or related entities under the holding

group Booking Holdings. Although Booking Holdings calls them separate “brands,” they, and




10
            https://about.rocketmiles.com/how-it-works




1778547.1                                         16
                  Case 1:21-cv-02691 Document 1 Filed 03/29/21 Page 17 of 27




Booking Holdings’ subsidiaries, are run as an integrated and collaborative entity, with Booking

Holdings controlling the brands and subsidiaries. According to Booking Holdings’ 2019 10-K:

                    While historically our brands operated on a largely independent
                    basis and many of them focused on a particular service (e.g.,
                    accommodation reservations) or geography, we are increasing the
                    collaboration, cooperation and interdependency among our
                    brands in our efforts to provide consumers with the best and most
                    comprehensive services. We also seek to maximize the benefits of
                    our scale by sharing resources and technological innovations, co-
                    developing new services and coordinating activities in key markets
                    among our brands. For example, Booking.com, the world’s leading
                    brand for booking online accommodation reservations (based on
                    room nights booked), offers rental car and other ground
                    transportation services, flights, restaurant reservations, tours and
                    activities reservations and other services, many of which are
                    supported by our other brands. Similarly, hotel reservations
                    available through Booking.com are also generally available through
                    Agoda and Priceline.11

            40.     In a call with analysts to share Booking Holding’s second-quarter 2019 financial

results, in August 2019, Fogel – the President and CEO of Booking Holding and the CEO of

Booking.com – pushed what he called the “connected trip” concept, emphasizing the cooperation

of its brands, including “the ongoing integration of Rentalcars.com . . . with Booking.com . . . –

now providing pre-booked car service in approximately 800 cities globally – the ability to use

OpenTable . . . points to book a hotel through Kayak . . . and the ability for accommodation



11
         Booking Holdings Inc., Annual Report (Form 10-K) 1 (Feb. 26, 2020), available at
https://ir.bookingholdings.com/node/24796/html (emphasis added) (the “Booking Holdings 2019
10-K”); see also Booking Holdings Inc., Quarterly Report (Form 10-Q) 74 (Nov. 5, 2020),
available at https://ir.bookingholdings.com/node/25216/html (the “Booking Holdings September
2020 10-Q”) (“Historically, our brands operated on a largely independent basis and many of them
focused on particular services or geographies. As we look to develop the Connected Trip and
pursue our other strategic objectives, we are increasing the collaboration, cooperation and
interdependency among our brands.”); Booking Holdings Inc., Quarterly Report (Form 10-Q) 37
(Nov. 7, 2019), available at https://ir.bookingholdings.com/node/24626/html (“In addition, we are
increasing collaboration among our brands to expand our product offerings with the aim of
providing our customers the convenience of a frictionless travel experience.”).



1778547.1                                           17
                  Case 1:21-cv-02691 Document 1 Filed 03/29/21 Page 18 of 27




bookers to add an attraction with one click on Booking.com.”12 When asked how Booking

Holdings would change when Fogel became CEO, Fogel said, “One of the benefits that I’ve had

is being part of bringing all the different companies into the group. So I know where our strengths

are and I know how they can work together. I want to bring our execution rate faster. I want to

make things happen quicker. I believe that urgency is important in this business, and I want to

bring this new holistic system to our customers faster.”13

            41.     A significant majority of Booking Holdings’ revenues are from the online

accommodation services.14 Of the six Booking Holdings’ brands, booking.com, agoda.com, and

priceline.com provide accommodation reservation services, among other services.

            42.     Acting as a proxy for marketing efforts, these brands display images and other

information about hotels and properties in order to entice travelers to book accommodations at the

relevant property. Upon a successful booking originating from one of the Booking Group’s

brands, the relevant Booking Group brand derives booking fees (essentially, finder’s fees), which

comprise a substantial source of revenues for the Booking Group. Upon information and belief,


12
            https://www.phocuswire.com/Booking-Holdings-q2-2019-earnings.
13
            Id.
14
        Booking Holdings 2019 10-K, at 2 (“A significant majority of our revenues, including a
significant majority of our international revenues, is earned in connection with facilitating
accommodation reservations.”); id. at 36 (“A significant majority of our revenues, including a
significant majority of our international revenues, is earned in connection with facilitating
accommodation reservations.”); Booking Holdings September 2020 10-Q, at 12 (“Approximately
91% and 88% of the Company’s revenue for the three and nine months ended September 30, 2020,
respectively, and 88% and 87% of the Company’s revenue for the three and nine months ended
September 30, 2019, respectively, relates to online accommodation reservation services.”); id. at
43 (“Historically, our growth has primarily been generated by the worldwide accommodation
reservation business of Booking.com, which is our most significant brand, and has been due, in
part, to the availability of a large number of properties through Booking.com.”); id. at 74 (“We
believe that the number, variety and quality of accommodations on our platforms, and the
corresponding access to accommodation room nights, had been a key driver of the growth of our
accommodation reservation business prior to the COVID-19 pandemic.”).




1778547.1                                         18
                  Case 1:21-cv-02691 Document 1 Filed 03/29/21 Page 19 of 27




as described above, the Booking Group’s brands utilize common resources in these marketing

efforts, including common repositories of photographs used by the Booking Group entities, located

at bstatic.com and agoda.net.

            43.     Indeed, upon information and belief, these common repositories of photographs

provides photographs, including the Copyrighted Works, not only to the Booking Group but to

unrelated and unaffiliated companies that then display the Copyrighted Works on their platforms.

            44.     The same accommodation providers may be listed on more than one of the Booking

Holding platforms. KAYAK and Momondo, for example, function as “meta-searchers” and

simultaneously display reservation information and booking options while displaying a

comparison of its own branded booking option with booking options provided by other websites,

including Booking.com and priceline.com.

            45.     Plaintiff has never assigned, licensed, or otherwise transferred any interest in and

to the Copyrighted Works to Defendants or otherwise dedicated them to the public. Nor have

Defendants ever sought Plaintiff’s, Ms. Lee’s, or the Wave Entities’ permission to utilize the

Copyrighted Works.

            46.     Despite having no permission, consent, or license to do so from Plaintiff,

Defendants have used and continue to use the Copyrighted Works in violation of Plaintiff’s

exclusive rights as a copyright owner, and have not compensated Plaintiff for such use. Examples

of said use are annexed hereto as Exhibit 3.

            47.     Upon information and belief, the Copyrighted Works that are the subject of this

Complaint have been seen and continue to be seen by thousands, and likely millions, of visitors to

the Booking Group’s various platforms in the United States and worldwide.




1778547.1                                            19
                  Case 1:21-cv-02691 Document 1 Filed 03/29/21 Page 20 of 27




            48.     Upon information and belief, Defendants have utilized the Copyrighted Works for

purposes of enhancing their respective businesses, including by promoting and advertising their

respective bookings to the boutique and high-end hotels featured in the Copyrighted Works, which,

in turn, yield booking fees and significant revenue for the Booking Group, all without Plaintiff’s

authorization.

                                   FIRST CLAIM FOR RELIEF
                           (Copyright Infringement Against All Defendants)
                                       (17 U.S.C. § 101 et seq.)

            49.     Plaintiff realleges and incorporates by reference each and every allegation

contained in paragraphs 1 through 48 above.

            50.     Defendants have directly infringed Plaintiff’s Copyrighted Works by reproducing,

displaying, and/or distributing unauthorized copies of Plaintiff’s photographs in violation of

17 U.S.C. § 501 et seq.

            51.     Defendants copied Plaintiff’s entire images for their own personal commercial

gain.

            52.     Moreover, Defendants’ use of the Copyrighted Works is for the exact same purpose

as Plaintiff’s intended use: to promote and market hotel properties and destination locations. Thus,

there is no added benefit to the public by Defendants’ display of Plaintiff’s Copyrighted Works.

            53.     Specifically, without authorization or consent, Defendants have reproduced,

displayed, and/or distributed at least Plaintiff’s Copyrighted Works of Registration Nos. VA 1-

432-324, VA 1-432-325, VA 1-432-326, VA 1-432-327, VA 1-432-328, VA 1-432-329, VA 1-

432-330, VA 1-432-331, VA 1-432-332, VA 1-432-336, VA 1-432-637, VA 1-433-816, VA 1-

437-151, VA 1-758-524, VA 1-765-854, VA 1-824-376, VA 1-825-249, VA 1-825-264, VA 1-

825-429, VA 1-825-431, VA 1-829-021, VA 1-842-228, VA 1-842-230, VA 1-857-706, VA 1-




1778547.1                                          20
                  Case 1:21-cv-02691 Document 1 Filed 03/29/21 Page 21 of 27




942-993, VAu 1-055-458, VAu 1-055-459, VAu 1-057-927, VAu 1-060-180, VAu 1-060-182,

VAu 1-110-867, VAu 1-144-751, and VAu 758-175.

            54.     Defendants’ infringement of Plaintiff’s rights in and to each of the Copyrighted

Works constitutes a separate and distinct act of infringement.

            55.     Upon information and belief, Defendants knew or should have known that their acts

constituted copyright infringement.

            56.     Defendants’ conduct was willful within the meaning of the Copyright Act.

            57.     Plaintiff has been damaged by Defendants’ conduct, including, but not limited to,

economic losses. Plaintiff continues to be damaged by such conduct, and has no adequate remedy

at law to compensate Plaintiff for all the possible damages stemming from Defendants’ conduct.

            58.     Because of the willful nature of Defendants’ conduct, Plaintiff is entitled to, at its

election, an award of statutory damages for each instance of copyright infringement by Defendants,

in lieu of recovery of exemplary damages, as well as attorneys’ fees, and all associated costs.

                            SECOND CLAIM FOR RELIEF
   (Contributory Copyright Infringement Against Booking Holdings, Booking BV, AGIP,
                             Agoda Company, and Rocket)

            59.     Plaintiff realleges and incorporates by reference each and every allegation

contained in paragraphs 1 through 58 above.

            60.     On information and belief, Booking Holdings, Booking BV, AGIP, Agoda

Company, and Rocket had actual or constructive knowledge, or should have known, of Plaintiff’s

rights in and to the Copyrighted Works, and the Booking Group’s infringement of Plaintiff’s

Copyrighted Works, due to the following actions:

                    a.     The Wave Studio, LLC v. Amadeus North America, Inc., et al., No. 7:15-cv-

            06995-CS, originally filed in the United States District Court for the Northern District of

            California on March 24, 2015 and transferred to this Court on September 4, 2015, which



1778547.1                                            21
                  Case 1:21-cv-02691 Document 1 Filed 03/29/21 Page 22 of 27




            brings a claim against Booking Holdings’ wholly-owned subsidiary, Priceline.com LLC,

            for its infringement of Plaintiff’s Copyrighted Works, and alleges that Priceline.com LLC,

            “itself or through affiliated entities, owns and uses, and/or has owned and used, at least the

            domain names . . . booking.com . . . kayak.com, priceline.com,” among other alleged

            affiliated websites.

                    b.     The Wave Studio, LLC v. General Hotel Management Ltd.; et al., No. 7:13-

            cv-09239-CS, filed in this Court on December 31, 2013, which brings a claim against

            Booking Holdings’ wholly-owned subsidiary, Kayak Software Corporation d/b/a/

            KAYAK.COM, for infringement of the copyright on Plaintiff’s Copyrighted Works.

            61.     Upon information and belief, Booking Holdings encouraged, caused, induced,

materially contributed to, and/or assisted the Booking Group’s infringement of Plaintiff’s

Copyrighted Words by operating the Booking Group as an integrated and collaborative entity

where the so-called separate brands are interdependent and cross-list accommodation providers

across platforms, as well as certain brands acting as a meta-searcher.

            62.     Upon information and belief, Booking BV encouraged, caused, induced, materially

contributed to, and/or assisted the Booking Group’s infringement of Plaintiff’s Copyrighted

Works, as well as other non-affiliated entities’ infringement, by housing certain Copyrighted

Works in content distribution networks that act as photo libraries, including, but not limited to,

bstatic.com. These content distribution networks permit other websites, such as priceline.com,

agoda.com, and websites not affiliated with the Booking Group, to “pull” the photographs from

them. Upon information and belief, Booking BV, through the bstatic.com website, and without

the consent of Plaintiff, distributed the Copyrighted Works to, inter alia, Agoda Company and

priceline.com.




1778547.1                                            22
                  Case 1:21-cv-02691 Document 1 Filed 03/29/21 Page 23 of 27




            63.     Upon information and belief, AGIP and Agoda Company encouraged, caused,

induced, materially contributed to, and/or assisted the Booking Group’s infringement of Plaintiff’s

Copyrighted Works by housing certain Copyrighted Works in content distribution networks that

act as photo libraries, including, but not limited to, agoda.net. These content distribution networks

permit other websites, such as priceline.com, to “pull” the photographs from them. Upon

information and belief, AGIP and Agoda Company, through the agoda.net website, and without

the consent of Plaintiff, distributed the Copyrighted Works to, inter alia, priceline.com.

            64.     Upon information and belief, Booking BV, AGIP, Agoda Company, and Rocket

encouraged, caused, induced, materially contributed to, and/or assisted the Booking Group’s

infringement, and non-affiliated entities’ infringement of Plaintiff’s Copyrighted Works, by

hosting or providing search services for other entities’ websites and, without the consent of

Plaintiff, distributed the Copyrighted Works.

            65.     By their actions, Booking Holdings, Booking BV, AGIP, Agoda Company, and

Rocket each materially contributed to infringement of Plaintiff’s copyrights, all without Plaintiff’s

permission and without giving Plaintiff credit or paying Plaintiff royalties for the Copyrighted

Works.

            66.     Booking Holdings, Booking BV, AGIP, Agoda Company, and Rocket each knew

and/or should have known that the Copyrighted Works would be used, published and disseminated

on high-trafficked websites and in widely circulated promotional materials.

            67.     The misconduct of Booking Holdings, Booking BV, AGIP, Agoda Company, and

Rocket each was willful and/or intentional and with knowledge of both Plaintiff’s rights and the

Booking Group’s infringement of said rights.




1778547.1                                        23
                  Case 1:21-cv-02691 Document 1 Filed 03/29/21 Page 24 of 27




            68.     Upon information and belief, Defendants may each be liable for contributory

copyright infringement alleged herein to the extent that one or all may have supplied, provided,

distributed, or otherwise facilitated unfettered access by unknown third-parties to the Copyrighted

Works without Plaintiff’s knowledge or authorization.

            69.     Plaintiff seeks all damages recoverable under the Copyright Act, including

statutory or actual damages, including any profits or gains attributable to the infringement of the

Copyrighted Works.

                                 THIRD CLAIM FOR RELIEF
             (Vicarious Copyright Infringement Against Defendant Booking Holdings)

            70.     Plaintiff realleges and incorporates by reference each and every allegation

contained in paragraphs 1 through 69 above.

            71.     Upon information and belief, Booking Holdings is vicariously liable for the

copyright infringement alleged herein because it had the ability to supervise the infringing conduct

and because it had a direct financial interest in the infringing conduct.

            72.     Booking Holdings did not have the ability to permit its related and/or affiliated

companies to use or display the Copyrighted Works because Plaintiff is the sole and exclusive

owner of the Copyrighted Works and did not grant Booking Holdings permission to license, sell,

assign or use the Copyrighted Works.

            73.     Notwithstanding the fact that Booking Holdings had no right to license, sell, assign

or permit any third party to use the Copyrighted Works, and knowing it was not the owner of the

copyright in the Copyrighted Works, Booking Holdings controlled the Booking Group not only

by being the 100% owner of its subsidiaries, such as Agoda Company, Priceline.com LLC, and

Booking.com, among others, but by operating the Booking Group as an integrated and

collaborative entity where the so-called separate brands are interdependent and cross-list




1778547.1                                            24
                  Case 1:21-cv-02691 Document 1 Filed 03/29/21 Page 25 of 27




accommodation providers across platforms. Due to the nature of Booking Holdings’ control over

the content of the Booking Group’s websites, it had the right and the ability to supervise the

infringing activities complained of herein.

            74.     Moreover, among other actions, Booking Holdings, knowing of the infringement

of Plaintiff’s copyright in other controlled entities, including KAYAK.com and priceline.com,

declined to control and prohibit the use of the Copyrighted Works among other members of the

Booking Group.

            75.     As a direct result of the Booking Group’s infringement of Plaintiff’s copyrights,

Booking Holdings has obtained direct and indirect profits that it would not otherwise have realized

but for the Booking Group’s infringement of the Copyrighted Works.

            76.     Booking Holdings’ misconduct was willful, intentional and/or reckless and done

for its own economic gain.

            77.     Plaintiff seeks all damages recoverable under the Copyright Act, including

statutory or actual damages, including a disgorgement of profits or gains directly or indirectly

attributable to the infringement of the Copyrighted Works.

                                        PRAYER FOR RELIEF

            WHEREFORE, Plaintiff requests that the Court enter judgment against Defendants as

follows:

            1.      That Defendants have infringed, directly or indirectly, Plaintiff’s rights in the

Copyrighted Works;

            2.      For entry of preliminary and permanent injunctions providing that Defendants and

their officers, agents, servants, and those persons in active concert or participation shall be enjoined

from directly or indirectly infringing Plaintiff’s rights in the Copyrighted Works;




1778547.1                                          25
                 Case 1:21-cv-02691 Document 1 Filed 03/29/21 Page 26 of 27




            3.      For entry of preliminary and permanent injunctions providing that Defendants shall

immediately remove all copies of the Copyrighted Works from their websites, and destroy the

Copyrighted Works in their possession, custody or control or return them to Plaintiff, and/or

immediately obtain a license from Plaintiff for their use;

            4.      For Plaintiff’s damages and Defendants’ profits in such amount as may be found;

alternatively, for maximum statutory damages in the amount of $150,000 with respect to each

copyrighted work infringed either directly or indirectly, or for such other amounts as may be proper

pursuant to 17 U.S.C. § 504(c);

            5.      For entry of judgment that Defendants shall pay Plaintiff’s costs and attorneys’ fees

incurred in this action, pursuant to 17 U.S.C. § 505; and

            6       For entry of judgment that Plaintiff be granted such other relief as the Court deems

just, equitable and proper.

                                             JURY DEMAND

            Plaintiff demands trial by jury on all issues triable to a jury.

Dated: New York, New York
       March 29, 2021
                                                           BROWNE GEORGE ROSS
                                                           O’BRIEN ANNAGUEY & ELLIS LLP

                                                           By:    s/Brett D. Katz
                                                                  Brett D. Katz
                                                           5 Penn Plaza, 24th Floor
                                                           New York, New York 10001
                                                           Telephone: (212) 413-2600
                                                           Facsimile: (212) 413-2629
                                                           bkatz@bgrfirm.com

                                                           BROWNE GEORGE ROSS
                                                           O’BRIEN ANNAGUEY & ELLIS LLP
                                                           Keith J. Wesley*
                                                           Lori Sambol Brody*
                                                           2121 Avenue of the Stars, Suite 2800
                                                           Los Angeles, California 90067



1778547.1                                             26
            Case 1:21-cv-02691 Document 1 Filed 03/29/21 Page 27 of 27




                                             Telephone: (310) 274-7100
                                             Facsimile: (310) 275-5697
                                             kwesley@bgrfirm.com
                                             lbrody@bgrfirm.com

                                             BROWNE GEORGE ROSS
                                             O’BRIEN ANNAGUEY & ELLIS LLP
                                             Richard A. Schwartz*
                                             801 South Figueroa Street, Suite 2000
                                             Los Angeles, California 90017
                                             Telephone: (213) 725-9800
                                             Facsimile: (213) 725-9808
                                             rschwartz@bgrfirm.com

                                             *To be admitted Pro Hac Vice
                                             Attorneys for Plaintiff




1778547.1                               27
